--------------------------------------------------------------------------------

Exhibit 10-q


TRUSTMARK CORPORATION
FORM OF
TIME-BASED RESTRICTED STOCK AGREEMENT


Granted <<grant date>>


This Time-Based Restricted Stock Agreement (“Agreement”) is entered into as of
<<grant date>> pursuant to the 2005 Stock and Incentive Compensation Plan (the
“Plan”) of Trustmark Corporation (the “Company”) and evidences the grant of
Restricted Stock (as defined in the Plan), and the terms, conditions and
restrictions pertaining thereto, to «name» (the “Associate”).


WHEREAS, the Company maintains the Plan under which the Committee (as defined in
the Plan) may, among other things, award shares of the Company’s common stock
(“Stock”) to such key associates of the Company and its Subsidiaries as the
Committee may determine, subject to terms, conditions and restrictions as it may
deem appropriate; and


WHEREAS, pursuant to the Plan, the Company, upon recommendation by the Committee
and approval by the Company’s Board of Directors, has granted to the Associate a
restricted stock award conditioned upon the execution by the Company and the
Associate of a Time-Based Restricted Stock Agreement setting forth all the terms
and conditions applicable to such award;


NOW THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its Subsidiaries by the Associate
and of the covenants contained herein, the parties hereby agree as follows:


1.             Award of Shares.  Under the terms of the Plan, the Company, upon
recommendation by the Committee and approval by the Company’s Board of Directors
on << meeting date>>, awarded to the Associate a restricted stock award (the
“Award”) effective on <<grant date>> (“Award Date”), covering «shares» shares of
the Company’s Stock (the “Award Shares”) subject to the terms, conditions, and
restrictions set forth in this Agreement.  


2.
Period of Restriction and Vesting in the Award Shares.



(a)
Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to the Award Shares is the
period from the Award Date through <<end of restriction period>>, with vesting
in the Award Shares being <<vesting schedule>> if the Associate’s employment
with the Company or its Subsidiaries continues for the <<vesting period>>.



(b)
Except as contemplated in Paragraph 2(c), the Award Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution, during the
<<vesting period>>.  Except as otherwise provided pursuant to Paragraph 2(c),
the Award Shares as determined pursuant to Paragraph 2(a) shall become freely
transferable by the Associate as of the last day of the <<vesting period>>.



(c)
Subject to earlier forfeiture as provided below, in the event a Vesting
Acceleration Event occurs while the Associate is an employee of the Company or
one of its Subsidiaries and after the first calendar quarter in, but prior to
the last day of, <<vesting period>>, then vesting in the Award Shares shall be
provided for a time-weighted portion of the Award Shares (determined by
multiplying the number of Award Shares by a fraction (not to exceed one), the
numerator of which is the number of complete calendar months from the beginning
of the Period of Restriction (counting the calendar month containing the Award
Date as a complete calendar month) to and including the Vesting Acceleration
Event, and the denominator of which is the number of whole and partial calendar
months in the Period of Restriction).  In such event, the Period of Restriction
shall end, the restrictions applicable to the Award Shares shall automatically
terminate, and the Award Shares shall be free of restrictions and freely
transferable, all to the extent of the vested Award Shares as so determined.  In
such event, the balance of the Award Shares which are not vested shall be
immediately forfeited.


 
 

--------------------------------------------------------------------------------

 

(d)
The following terms have the following meanings for purposes hereof:



 
(i)
“Cause” means that the Associate (A) has committed an act of personal
dishonesty, embezzlement or fraud, (B) has misused alcohol or drugs, (C) has
failed to pay any obligation owed to the Company or any affiliate, (D) has
breached a fiduciary duty or deliberately disregarded any rule of the Company or
any affiliate, (E) has committed an act of willful misconduct, or the
intentional failure to perform stated duties, (F) has willfully violated any
law, rule or regulation (other than misdemeanors, traffic violations or similar
offenses) or any final cease-and-desist order, (G) has disclosed without
authorization any confidential information of the Company or any affiliate,
(H) has engaged in any conduct constituting unfair competition, or (I) has
induced any customer of the Company or any affiliate to breach a contract with
the Company or any affiliate.



(ii)
“Vesting Acceleration Event” means the Associate’s death, the Associate’s
retirement, with the consent of the Committee or its delegate, at or after age
sixty-five (65) where there is no Cause (as defined herein) for the Company to
terminate the Associate’s employment, the termination of the Associate’s
employment with the Company and its Subsidiaries by the Company other than for
Cause (as defined herein), the occurrence of a Change in Control (as defined in
the Plan) which with respect to the Associate is a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
its assets (as defined in Section 409A of the Internal Revenue Code), or



(A)
if the Associate does not have an Employment Agreement, the Associate’s
termination of employment due to becoming disabled (as defined for purposes of
Section 22(e)(3) of the Internal Revenue Code), or



(B)
if the Associate has an Employment Agreement, the Associate’s termination of
employment due to becoming disabled (as defined in his or her Employment
Agreement or, if not so defined, as defined for purposes of Section 22(e)(3) of
the Internal Revenue Code), or the Associate’s termination of employment with
the Company and its Subsidiaries at his or her own initiative for “Good Reason”
(as defined in his or her Employment Agreement, but only if defined therein).



For purposes of determining a Vesting Acceleration Event, an “Employment
Agreement” means a written individual employment agreement, or if there is no
employment agreement, then a written individual change in control agreement, as
in effect on the Award Date between the Associate and the Company or one of its
Subsidiaries.  If an Associate does not have such a written individual
employment agreement or change in control agreement, the Associate is considered
not to have an Employment Agreement for purposes hereof.


3.             Stock Certificates.  The stock certificate(s) for the Award
Shares shall be registered on the Company’s stock transfer books in the name of
the Associate.  Physical possession of the stock certificate(s) shall be
retained by the Company until such time as the restrictions hereunder
lapse.  The Associate shall provide a duly executed stock power in blank to the
Company.  The certificate(s) evidencing the Award shall bear the following
legend:

 
- 2 -

--------------------------------------------------------------------------------

 

The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation 2005
Stock and Incentive Compensation Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a Time-Based Restricted Stock
Agreement dated <<grant date>>.  A copy of the Plan, such rules and procedures,
and such Time-Based Restricted Stock Agreement may be obtained from the
Secretary of Trustmark Corporation.


4.              Voting Rights.  During the <<vesting period>>, the Associate may
exercise full voting rights with respect to the Award Shares.


5.             Dividends and Other Distributions.  During the <<vesting
period>>, all dividends and other distributions paid with respect to the Award
Shares (whether in cash, property or shares of the Company’s Stock) shall be
registered in the name of the Associate and deposited with the Company as
provided in Paragraph 3.  Such dividends and other distributions shall be
subject to the same restrictions on transferability and vesting as the Award
Shares with respect to which they were paid and shall, to the extent vested, be
paid when and to the extent the underlying Award Shares are vested and freed of
restrictions.


6.             Termination of Employment. If the Associate’s employment with the
Company and its Subsidiaries ceases prior to the end of the <<vesting period>>
and Paragraph 2(c) does not apply or has not applied, then any Award Shares
subject to restrictions at the date of such cessation of employment shall be
automatically forfeited to the Company.  For purposes of this Agreement,
transfer of employment among the Company and its Subsidiaries shall not be
considered a termination or interruption of employment.


7.             Withholding Taxes.  The Company, or any of its Subsidiaries,
shall have the right to retain and withhold the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to the
Award Shares.  The Committee may require the Associate or any successor in
interest to pay or reimburse the Company, or any of its Subsidiaries, for any
such taxes required to be withheld by the Company, or any of its Subsidiaries,
and to withhold any distribution in whole or in part until the Company, or any
of its Subsidiaries, is so paid or reimbursed.  In lieu thereof, the Company, or
any of its Subsidiaries, shall have the right to withhold from any other cash
amounts due to or to become due from the Company, or any of its Subsidiaries, to
or with respect to the Associate an amount equal to such taxes required to be
withheld by the Company, or any of its Subsidiaries, to pay or reimburse the
Company, or any of its Subsidiaries, for any such taxes or to retain and
withhold a number of shares of the Company’s Stock having a market value not
less than the amount of such taxes and cancel any such shares so withheld in
order to pay or reimburse the Company, or any of its Subsidiaries, for any such
taxes.  The Associate or any successor in interest is authorized to deliver
shares of the Company’s Stock in satisfaction of minimum statutorily required
tax withholding obligations (whether or not such shares have been held for more
than six months and including shares acquired pursuant to this Award if the
restrictions thereon have lapsed).


8.             Administration of Plan.  The Plan is administered by the
Committee appointed by the Company’s Board of Directors.  The Committee has the
authority to construe and interpret the Plan, to make rules of general
application relating to the Plan, to amend outstanding awards pursuant to the
Plan, and to require of any person receiving an award, at the time of such
receipt or lapse of restrictions, the execution of any paper or the making of
any representation or the giving of any commitment that the Committee shall, in
its discretion, deem necessary or advisable by reason of the securities laws of
the United States or any State, or the execution of any paper or the payment of
any sum of money in respect of taxes or the undertaking to pay or have paid any
such sum that the Committee shall in its discretion, deem necessary by reason of
the Internal Revenue Code or any rule or regulation thereunder, or by reason of
the tax laws of any State.

 
- 3 -

--------------------------------------------------------------------------------

 

9.             Plan and Prospectus.  This Award is granted pursuant to the Plan
and is subject to the terms thereof (including all applicable vesting,
forfeiture, settlement and other provisions).  A copy of the Plan, as well as a
prospectus for the Plan, has been provided to the Associate, and the Associate
acknowledges receipt thereof.  


10.            Notices.  Any notice to the Company required under or relating to
this Agreement shall be in writing and addressed to:


Trustmark Corporation
Mailing Address

248 E. Capitol Street
P.O. Box 291

Jackson, MS 39201
Jackson, MS 39205



Attention:  Secretary


Any notice to the Associate required under or relating to this Agreement shall
be in writing and addressed to the Associate at his or her address as it appears
on the records of the Company.


11.            Construction.  This Agreement shall be administered, interpreted
and construed in accordance with the applicable provisions of the Plan.


12.            Compliance with Section 409A of the Internal Revenue Code.


(a)
It is intended that any right or benefit which is provided pursuant to or in
connection with this Award which is considered to be nonqualified deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code (a “409A benefit”) shall be provided and paid in a manner, and at such time
(i.e., at the applicable event described herein if a Section 409A payment event
or otherwise at the first Section 409A payment event thereafter consisting of a
fixed time (here, <<date>>), a Section 409A disability, a Section 409A
separation from service (as described below), or a Section 409A change with
respect to the Associate in the ownership or effective control of the Company or
in the ownership of a substantial portion of its assets of the Company and
including, in the discretion of the Committee or its delegate, any applicable
Section 409A de minimis limited cashout payment rule permitted under Treasury
Reg. Section 1.409A-3(j)(4)(v)) and in such form, as complies with the
applicable requirements of Section 409A to avoid the unfavorable tax
consequences provided therein for non-compliance.  Consequently, this Agreement
is intended to be administered, interpreted and construed in accordance with the
applicable requirements of Section 409A.  Notwithstanding the foregoing, the
Associate and his or her successor in interest shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
the Associate or his or her successor in interest in connection with this
Agreement (including any taxes and penalties under Section 409A); and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Associate or his or her successor in interest harmless from
any or all of such taxes or penalties.



(b)
Except as permitted under Section 409A, any 409A benefit payable to the
Associate or for his or her benefit with respect to the Award may not be reduced
by, or offset against, any amount owing by the Associate to the Company or any
of its affiliates.



(c)
To the extent that entitlement to payment of any 409A benefit occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean “separation from service” (within the meaning of Section
409A and as applicable to the Company and its affiliates).  Where entitlement to
payment occurs by reason of such termination or cessation of employment and the
Associate is a “specified employee” (within the meaning of Section 409A, as
applicable to the Company and its affiliates and using the identification
methodology selected by the Company from time to time in accordance with Section
409A) on the date of his or her “separation from service”, then payment of such
409A benefit shall be delayed (without interest) until the first business day
after the end of the six month delay period required under Section 409A or, if
earlier, after the Associate’s death.  In determining separation from service,
separation from service is determined based on the “Separation from Service”
definition in the Trustmark Corporation Deferred Compensation Plan (as in effect
on <<date>>), which provides, in part, that in determining separation from
service as an employee, separation from service occurs when it is reasonably
anticipated that no further services would be performed after that date or that
the level of services the Associate would perform after that date (whether as an
employee or independent contractor) would permanently decrease to less than 50%
of the average level of bona fide services performed over the immediately
preceding <<months>> month period.


 
- 4 -

--------------------------------------------------------------------------------

 

13.           CPP Limitations.  The Company has participated in the Troubled
Asset Relief Program Capital Purchase Program (the “CPP”) created by the U.S.
Department of the Treasury (the “Treasury Department”) pursuant to authority
granted under the Emergency Economic Stabilization Act of 2008 (the “EESA”); and
the Company is required to comply with the requirements of Section 111(b) of the
EESA, as amended from time to time, and the CPP with respect to the compensation
of certain current and future employees of the Company (as determined for
purposes of the EESA and the guidance and regulations issued by the Treasury
Department with respect to the CPP (the “CPP Requirements”)), in accordance with
the CPP Requirements.  The Associate acknowledges and understands that this
Agreement shall be administered, interpreted and construed and, if and where
applicable, benefits provided hereunder shall be limited, deferred and/or
subject to repayment to the Company in accordance with the CPP Requirements and
Section 111(b) of the EESA, as amended from time to time, to the extent legally
applicable with respect to the Associate, as determined by the Committee in its
discretion.  The Committee shall have the right unilaterally to amend this
Agreement to effect or document any changes or additions which in its view are
necessary or appropriate to comply with the CPP Requirements and Section 111 of
the EESA, as amended from time to time.


To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Associate have signed this Agreement as of the date first
above written.



 
COMPANY:
           
TRUSTMARK CORPORATION
           
By:
     
Its:
             
ASSOCIATE:
           
By: 
     
        «name»
 

 
 
- 5 -

--------------------------------------------------------------------------------